                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 UNITED STATES OF AMERICA,                        )
                                                  )
                        Plaintiff,                )
 v.                                               )
                                                  )                    No. 3:21-CR-67-TAV-HBG
 BENJAMIN D. LAWS,                                )
                                                  )
                        Defendant.                )

                                     MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

 § 636(b) for disposition or report and recommendation regarding disposition by the District Court as

 may be appropriate. This case is before the Court on the Defendant Benjamin Laws’s Motion to

 Continue Trial [Doc. 11], filed on June 29, 2021. The Defendant asks the Court to continue the July

 27, 2021 trial date, because counsel needs additional time to complete his investigation of the facts

 of the case, to confer with the Defendant, and to consider filing pretrial motions. The motion relates

 that the Defendant understands all time is excludable under the Speedy Trial Act and that the

 Government does not oppose the requested continuance. The parties have conferred with Chambers

 and agreed on a new trial date of November 9, 2021.

        The Court finds Defendant Laws’s motion to continue the trial and schedule is unopposed by

 the Government and well-taken. The Court also finds that the ends of justice served by granting a

 continuance outweigh the interest of the Defendant and the public in a speedy trial. 18 U.S.C. §

 3161(h)(7)(A). Based upon the representations in the motion, defense counsel needs additional time

 to investigate factual and legal matters, to file pretrial motions, and to confer with the Defendant on

 the best resolution of the case. The Court finds that these pretrial preparations cannot be concluded

 by the July 27 trial date or in less than three months. The Court concludes that without a continuance,

 defense counsel would not have the reasonable time necessary to prepare for trial, even proceeding

Case 3:21-cr-00067-TAV-HBG Document 12 Filed 07/26/21 Page 1 of 2 PageID #: 24
 with due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).


                The motion to continue the trial and schedule [Doc. 11] is GRANTED. The trial of

 this case is reset to November 9, 2021. The Court finds that all the time between the filing of the

 motion on June 29, 2021, and the new trial date of November 9, 2021, is fully excludable time under

 the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D) & -(7)(A)-(B).

 The Court also sets a new schedule in this case, which is stated in detail below.


        Accordingly, it is ORDERED as follows:

           (1) Defendant Laws’s Motion to Continue Trial [Doc. 11] is GRANTED;

           (2) The trial of this matter is reset to commence on
               November 9, 2021, at 9:00 a.m., before the Honorable Thomas A.
               Varlan, United States District Judge;

           (3) All time between the filing of the motion on June 29, 2021, and the
               new trial date of November 9, 2021, is fully excludable time under the
               Speedy Trial Act for the reasons set forth herein;

           (4) The deadline for filing pretrial motions is extended to August 9, 2021.
               Responses are due on or before August 23, 2021;

           (5) The new deadline for filing a plea agreement in the record and
               providing reciprocal discovery is October 8, 2021;

           (6) The deadline for filing motions in limine is also October 25, 2021;

           (7) The parties are to appear before the undersigned on October 26, 2021,
               at 11:30 a.m., for a final pretrial conference; and

           (8) Requests for special jury instructions with appropriate citations to
               authority pursuant to Local Rule 7.4. shall be filed on or before
               October 29, 2021.

                        IT IS SO ORDERED.
                                        ENTER:


                                               United States Magistrate Judge


                                                   2

Case 3:21-cr-00067-TAV-HBG Document 12 Filed 07/26/21 Page 2 of 2 PageID #: 25
